05/18/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0103



                    Supreme Court Cause No. DA 22-0103



SKYLINE CONSULTING GROUP,

                 Appellant,
        and                                   GRANT OF EXTENSION

MORTENSEN WOODWORK, INC.,
                 Appellee.


      Having considered the Appellee’s Unopposed Motion for Extension of Time

to File Appellee’s Brief in Response to Appellant’s Opening Brief and good cause

being found, the Court HEREBY ORDERS: that the deadline for Appellee to file

his response brief be extended 30 days from Wednesday, May 18, 2022, to Friday,

June 17, 2022.

      ORDERED this ___ day of _______________ 2022.



cc:   Cherche Prezeau/Colin Phelps
      Ryan Lorenz/Jame R. Artzer




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                        May 18 2022